Citation Nr: 1728960	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  06-12 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a left knee disability. 

2.  Entitlement to a disability rating in excess of 20 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to May 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran attended a hearing with a Decision Review Officer in May 2007.  A transcript of that hearing is of record.  

The Board remanded the claims in November 2010, October 2012, July 2013, November 2013, August 2014, and June 2015.  In August 2016, the claim was once again remanded for further development. The Agency of Original Jurisdiction (AOJ) has completed the requested development and the matter is now properly before the Board.  


FINDINGS OF FACT

1.  The Veteran's left knee disability manifests with normal extension, slight subluxation, moderate lateral instability, and semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. 

2.  The Veteran's right knee disability manifests with normal extension, slight subluxation, moderate lateral instability, and semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint





CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5257 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5257 (2016).

3.  The criteria for a rating of 20 percent for frequent episodes of left knee cartilage "locking," pain, and joint effusion have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 3.326(a), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2016).

4.  The criteria for a rating of 20 percent for frequent episodes of right knee cartilage "locking," pain, and joint effusion have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 3.326(a), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a July 2005 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that read together, the July 2005, May 2007, February 2011, and October 2016 VA examinations are adequate as they involved an evaluation of the Veteran, a review of the Veteran's medical history, and provide adequate discussions of his symptoms.  Ardison v. Brown, 6 Vet. App. 405 (1994).

This case was remanded in November, 2010, October 2012, July 2013, November 2013, August 2014, and June 2015 to obtain records and examinations.  As noted above, these actions have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

In August 2016, the Board remanded this case so that the Veteran could undergo a VA examination that included the  results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In October 2016, the Veteran underwent a VA knee examination where range of motion was assessed, including where pain began during range of motion and repetitive motion testing.  The examiner also described the functional loss and limitations caused by the Veteran's knee disabilities.  The VA examiner specifically found that there was pain on passive range of motion testing, pain when weight is used in non-weightbearing, and noted that both [joint]s were affected.  Although the examination report did not contain the results of the passive and nonweightbearing ranges of motion, the examination is adequate to decide the claim.  The diagnostic criteria for orthopedic conditions do not require the results of passive range of motion testing and do not discern between weightbearing and non-weightbearing, and do not consider range of motion of the opposite joint (if undamaged).  The rating criteria for orthopedic conditions require consideration of ranges of motion, where applicable, and of functional loss as set forth in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  This information is provided in the October 2016 VA examination, and there has been substantial compliance with the August 2016 remand.  See Stegall, 11 Vet. App. 268; Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
  
Increased Ratings

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Entitlement to Disability Ratings in Excess of 20 Percent for Left and Right Knee Disabilities. 

The Veteran's left and right knee disabilities are each currently evaluated as 20 percent disabling under Diagnostic Code 5003-5257.  38 C.F.R. § 4.71a.  

A 20 percent rating is warranted under DC 5003 where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  At present, the probative evidence of record does not indicate the Veteran has experienced any incapacitating exacerbations of his left or right knee disabilities during the appeal period.  

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2016).  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2106).  

At his July 2005 VA examination, the Veteran reported using knee braces.  His knees were stable to varus and valgus stress.  His anterior and posterior drawer tests were both negative.  At his May 2007 VA examination, the Veteran subjectively reported instability in both knees.  However, both knees were stable to varus and valgus stress, and the anterior and posterior drawer tests were negative.  At his February 2011 VA examination, instability was not reported, but the Veteran intermittently used a brace.  

At his October 2016 VA examination, the Veteran reported instability.  The examiner noted a history of moderate instability.  On examination, the Veteran's anterior, posterior, and medial stability tests were normal for both knees.  His lateral instability was noted to be 1+ (0-5 millimeters) for each knee.  The measurement scale begins with "Normal" and then proceeds to 1+, 2+, and 3+.  

The findings of the VA examiners note subjective descriptions of instability, but the Veteran's knees were stable upon clinical testing until October 2016, at which point his knees were unstable during one of four types of stability testing.  The examiner described "slight" recurrent subluxation and "moderate" instability.  The findings of the examiners do not show that the Veteran's bilateral knee instability is more accurately described as "severe."  At worst, it is moderate.  Additionally, his subluxation was described as "mild."  Therefore, a 30 percent rating under Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a.

Separate ratings are also available for limitation of flexion and limitation of extension of the knees under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004). 

There are two Diagnostic Codes for limitation of motion of the knee, they provide criteria for limitation of flexion and extension of the leg. When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a.  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II.  In a January 2016 rating decision, the Veteran was granted separate 10 percent disability ratings for limitation of flexion of the left and right knee.  

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  38 C.F.R. § 4.71a.  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran's extension was normal with "minimal pain" at his July 2005 VA examination.  The examiner noted that there was some decreased range of motion but the examiner did not specify the amount in degrees.  

At his May 2007 examination, his extension was normal at 0 degrees in both knees with no pain noted on extension.  There was no additional limitation of motion on repetitive use.  

At his February 2011 examination, his extension was normal at 0 degrees with not pain on extension.  There was no additional limitation of motion after repetitive use.  

At his October 2016 VA examination, the Veteran's left knee extension was normal at 0 degrees.  After repetitive testing, his ranges of motion had not changed.  Muscle strength testing reported a 4/5 evaluation for left knee flexion and extension.  At the same examination, the Veteran's right knee extension was also normal at 0 degrees.  After repetitive testing, his ranges of motion had not changed, and his right knee muscle strength testing was also evaluated 4/5 for flexion and extension. 

The examiner did note that the Veteran experienced increased pain and a lack of endurance during flare-ups and after repeated use over time.  It is further noted that during flare-ups the Veteran's symptomology worsened with weight bearing.  The examiner was not able to describe, in terms of range of motion, the additional functional loss after repeated use or during flare-ups.  However, the examiner did note that the examination results were consistent the Veteran's statements regarding functional loss during flare-ups.  Finally, the October 2016 VA examination states that range of motion measurements were similar for both active and passive motion.

It is clear from the Veteran's competent, credible description of his symptoms, and the buddy statements submitted by the Veteran, that there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see also 38 C.F.R. § 4.40.

As noted above, the Veteran's functional loss in the form of painful motion, weakness, stiffness, decreased endurance, and fatigability has been considered in the evaluation of his left and right knee disabilities.  The Board has also considered his reports of increased symptomatology during flare-ups.  However, even when considering these factors, the criteria for a compensable percent rating for limitation of extension are not more closely approximated.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds the Veteran's limitation of extension is not more closely described by the 10 percent rating criteria, which requires that extension be limited to 10 degrees.  Therefore, separate 10 percent disability ratings under Diagnostic Code 5261 for the Veteran's left and right knees disabilities are not warranted.  38 C.F.R. § 4.71a.

For these reasons, disability ratings in excess of 20 percent for the Veteran's left and right knee disabilities are denied because the Veteran's subluxation or lateral instability is at worst moderate, and the overall disability pictures for the left and right knee do not more closely approximate the criteria for a higher rating under Diagnostic Code 5257.  Additionally, the Veteran has already received a separate rating for limitation of flexion of the knees, and a separate rating for limitation of extension is not warranted.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim. 38 C.F.R. § 4.3.

Entitlement to a Separate  Disability Rating Under Diagnostic Code 5258

The Board must consider other potentially applicable Diagnostic Codes.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted for semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  A 20 percent disability rating represents the highest rating available to a veteran under Diagnostic Code 5258.  Id.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  For purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, the Veteran is already compensated for his painful motion under the separately assigned rating for limitation of flexion under Diagnostic Code 5260.  Therefore, the only symptoms for which the Board may compensate the Veteran based on his disability related to his semilunar cartilage are "locking" and effusion into the joint.  

At the Veteran's October 2016 VA examination, the VA examiner noted the Veteran's left and right knee each had meniscal problems.  The VA examiner noted frequent episodes of joint locking, joint pain, and joint effusion for each knee.  The October 2016 VA examination reports of effusion are consistent with a VA examination conducted on October 13, 2015.  In that examination, the VA examiner noted a history of recurrent effusion in the Veteran's left and right knee.    

Accordingly, separate 20 percent disability ratings are warranted for the Veteran's left and right semilunar cartilage symptoms based on effusion into the joint.

As for other potentially applicable Diagnostic Codes, the Veteran's probative evidence of record does not establish ankylosis, malunion of the tibia or fibula, or genu recurvatum.  The VA examiner did not indicate "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibia or fibula impairment.  All joint stability tests were normal.  The examiner stated that there were no other pertinent findings, complications, conditions, signs, or symptoms related to the left or right knee.  Therefore Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a.

Finally, a total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to a rating in excess of 20 percent for the Veteran's left knee disability under Diagnostic Code 5257 is denied.

Entitlement to a rating in excess of 20 percent for the Veteran's right knee disability under Diagnostic Code 5257 is denied.
 
Entitlement to a separate 20 percent disability rating for the Veteran's left knee is granted under Diagnostic Code 5258, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate 20 percent disability rating for the Veteran's right knee is granted under Diagnostic Code 5258, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


